Mr. President, dear delegates,
The world is facing many challenges. Seventy-five years after the establishment of the United Nations, we are more dependent on each other than ever.
We need more multilateralism and we need more cooperation.
We are facing a global pandemic. Threatening the lives of the most vulnerable people in our countries.
We are facing climate change that risks getting out of control.
We are facing an economic setback that may rob millions of people of a descent future.
We are facing terrorism, instability and increasing danger of cyber-attacks, disinformation and nuclear weapons.
All of these challenges have one thing in common. They can only be solved if we take action and if we work together.
Are we doing that today? In some areas we are.
But the truth is: we can do it much better.
Denmark is ready to play its part.
So far, we have allocated one billion Danish kroner to assist some of the world’s poorest and most vulnerable people in the fight against COVID-19.
We are committed to a reformed World Health Organization to ensure a stronger and a more resilient global health systems and plan to double our core support to the World Health Organization.
We insist on using the pandemic as a wake-up call. To build a better, greener and more fair future. To deliver on the Paris Agreement and on the Sustainable Development Goals.
Mr. President,
We are ready to take the lead on fulfilling SDG 7 as well.
Because energy transition must be at the heart of our efforts.
Green investments not only help the climate. They also create millions of jobs, providing better lives, and stronger societies and a future that we can believe in.
Political leadership and high ambitions in the run up to COP26 is urgently needed to achieve neutrality by 2050.
In the years to come, Denmark plans on reducing emissions by 70 percent.
Mr. President,
We must solve the global inequality that the virus has so brutally exposed.
The inequality of today — leads to the conflicts of tomorrow.
We need to invest more in conflict prevention.
And we, therefore, strongly support the Secretary-General’s call for a global ceasefire in the face of the COVID-19 crisis to redouble our efforts to prevent and resolve armed conflicts and to build more peaceful societies.
And we need to bridge our humanitarian, development and peace efforts.
Denmark continues to work within the framework of international law and conventions regarding migration and refugees. But the asylum system of the past, does not fit the challenges of the future. We need an asylum system that is more fair and actually also more humane.
We must reduce incentives to embark on dangerous journeys — and put an end to the cynical business of human smugglers.
Countries along the routes of migration need more assistance to manage irregular migration and countries of origin need more help to create real alternatives.
Mr. President,
The UN was built on the ideals of human rights. But the current pandemic jeopardizes the progress we have made already on gender equality.
Every woman and every girl have the right to decide over their life, their body and future.
And Denmark stands with the Secretary-General and the vision behind his Call to Action on Human Rights. Rights and dignity must be at the core of all UN efforts.
Mr. President,
The world of today faces more global challenges than ever. I am hopeful that together we can deliver on the promises made 75 years ago. “We the peoples” we must act together.
Current and future generations expect nothing less.
Thank you.